Fourth Court of Appeals
                                  San Antonio, Texas
                                         June 24, 2016

                                     No. 04-15-00610-CV

                         LAREDO MERCHANTS ASSOCIATION,
                                    Appellant

                                               v.

                                CITY OF LAREDO, TEXAS,
                                        Appellee

                  From the 341st Judicial District Court, Webb County, Texas
                           Trial Court No. 2015-CVQ-00-1077-D3
                     Honorable Rebecca Ramirez Palomo, Judge Presiding


                                        ORDER
       On June 15, 2016, James K. Lehman filed a Motion for Admission Pro Hac Vice
requesting to appear before our court on behalf of appellant. On that same day, appellant’s
counsel of record, James B. Harris, filed a Motion to Request and In Support of James K.
Lehman’s Motion for Admission Pro Hac Vice requesting this court to grant Mr. Lehman’s
motion. On June 22, 2016, Mr. Lehman filed a letter with this court indicating counsel for
appellee has no objection to the pro hac vice motion.

       After review, we GRANT Mr. Lehman’s a Motion for Admission Pro Hac Vice.

       We order the clerk of this court to serve a copy of this order on the trial court and all
counsel.

       It is so ORDERED on June 24, 2016.
                                                    PER CURIAM




       ATTESTED TO: ________________________________
                    Keith E. Hottle
                    Clerk of Court